Citation Nr: 1601883	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-20 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.Y.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1971 to November 1973 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claim of entitlement to service connection for PTSD.  The Veteran appealed the denial of entitlement to service connection in this decision and the matters listed above are now before the Board.  

The Veteran and another witness testified before the undersigned Veterans Law Judge via videoconference from the Chicago RO in May 2015.  A transcript of their testimony has been associated with the Veteran's claims file.  During this hearing, the Veteran and his representative expressed an intent to pursue a new claim for a total disability rating based upon individual unemployability (TDIU). However, the record does not indicate the Veteran has filed a new claim for a TDIU, and thus, the Board invites him to do so, if that is still his wish.


FINDINGS OF FACT

1.  By an October 2004 rating decision, the RO denied the Veteran's claim to service connection for a mental condition.  The Veteran did not appeal the decision or submit any additional evidence within the one year appeal period.

2.  Evidence received since the October 2004 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for an acquired psychiatric disorder, to include PTSD.

3.  After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise in showing corroborating evidence of an in-service stressor, and that his current PTSD is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied entitlement to service connection for a mental condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the October 2004 rating decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for his acquired psychiatric disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a mental condition in an October 2004 rating decision because the record did not include evidence showing that his acquired psychiatric disorder was related to his time on active military service.  The Veteran was notified of this decision by a February 2005 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the October 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran and his representative contended in the May 2015 Board hearing that his PTSD, which was diagnosed after the October 2004 rating decision, is causally related to his military service.  Furthermore, the Veteran's VA psychologist, Dr. J.Y, testified during the May 2015 Board hearing and specifically discussed the relationship between the Veteran's current PTSD and his time in service.  Likewise, the Veteran has submitted numerous VA treatment records after the October 2004 rating decision was issued that discuss his current acquired psychiatric disorder and its relationship to his military service.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for an acquired psychiatric disorder.  Thus, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

PTSD

The Veteran contends that his current PTSD signs and symptoms relate to being a victim of sexual assault or military sexual trauma (MST) while he was in Germany during his military service.  

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2015).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor.  Thus, the revised provisions of 38 C.F.R. § 3.304(f) are inapplicable to his appeal. 

Nevertheless, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

At the outset, the Board notes that the Veteran has a current medical diagnosis of PTSD pursuant to the DSM-IV and DSM-V criteria as shown by many VA treatment records, including psychiatry and psychology progress notes from October 2010, April 2014, June 2014, November 2014, and March 2015.  While the Board acknowledges that the April 2014 VA examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V, the record includes many instances, including the VA progress notes noted above, in which VA psychologists determined that his symptoms met the DSM-IV and DSM-V criteria for PTSD.  Furthermore, during the May 2015 Board hearing, Dr. J.Y., who testified that he has treated the Veteran for approximately six years and was very familiar with his history and mental symptoms, provided a diagnosis of PTSD and discussed how the Veteran's symptoms met the criteria for a PTSD diagnosis pursuant to the DSM-V.  Thus, the first element of service connection PTSD is not in question.  

In regard to the second element, the Veteran has contended during the pendency of this appeal that while he was stationed in Germany in the 1970s, he experienced MST by a group of men.  Beginning with an October 2010 statement to a VA psychologist, he has consistently stated to VA medical personnel and RO staff that he was unable to talk about this in-service occurrence for a long time due to shame and fear, that he informed a commanding officer of the incident but was told not to pursue it further, and that his long history of substance abuse and problems with the law stem from this incident.  He indicated the same contentions in his June 2014 substantive appeal (VA Form 9) and he testified regarding these facts during the May 2015 Board hearing.  

The record as a whole appears to confirm the Veteran's contentions.  His service treatment records, including his November 1971 entrance examination and September 1973 separation examination reports, are silent as to complaints of or treatment for MST or any psychiatric abnormalities.  However, the record does contain several service personnel and medical records that show behavior changes following the claimed MST incident.  Specifically, a July 1973 summary of hospitalization record shows that he was hospitalized for drug use, with morphine and crystal abuse being noted as his admission diagnosis.  Additionally, a May 1973 service personnel record shows that he was disciplined for being in possession of marijuana and a non-regulation knife in March 1973 and for being absent from his appointed place of duty in December 1972.  

Following the October 2010 revelation of his MST to a VA psychologist, the Veteran has sought continued treatment for his PTSD symptoms.  For example, in VA treatment records from November 2010, December 2010, and March 2013 he has continued to be treated for PTSD signs and symptoms.  In fact, a March 2015 VA psychiatry attending note indicates that he was being seen by VA medical professionals every two weeks for his psychological symptoms.  In these VA treatment records, VA doctors discuss his in-service MST episode or his current signs and symptoms of PTSD.  Overall, there is no indication in these records that the Veteran's veracity or his recollection of the events in service is in doubt.  In fact, during the May 2015 Board hearing, the Veteran and Dr. J.Y. expressly stated that the in-service MST episode occurred, although it was not reported in his service treatment records.

In April 2014, the Veteran was afforded a VA examination for his psychiatric symptoms, during which the examiner reviewed this claims file, took down his self-reported history and symptoms, and performed an in-person mental health evaluation.  The examiner determined that the Veteran did not have a diagnosis of PTSD but did have a depressive disorder not otherwise specified (NOS).  After stating the details of the in-service MST incident, and the two documented changes in behavior of being in possession of marijuana in March 1973 and leaving his appointed place of duty without permission in December 1972, the examiner opined that these two behavioral markers were "weak" and "non-specific" because the Veteran indicated that he had used marijuana prior to the claimed MST episode.  Ultimately, this examiner determined that the Veteran's depressive disorder was due to his personal and social issues, including his history of incarceration, rather than his military service.  

This examiner's medical opinions are in contrast to the testimony of Dr. J.Y. during the May 2015 Board hearing, as well as to the numerous VA treatment records from several VA psychiatrists and psychologists that the Board has noted above.  During the hearing, Dr. J.Y. testified that the content of the Veteran's core PTSD symptoms is directly related to MST.  Furthermore, he opined that it was more likely than not that the Veteran's current PTSD signs and symptoms are related to his in-service stressor of MST.  He also provided specific examples of current symptoms and explained that the Veteran's history of substance abuse and legal problems are typical patterned behavior for someone who went through an MST episode.  He also reiterated his belief in the veracity of the Veteran's statements during their sessions, which was confirmed by the Veteran's symptomatology, including his reluctance to talk about the in-service incident and his inability to trust others.  

After a thorough review of the record, and after affording the Veteran the benefit of the doubt, the Board concludes that the record shows corroborating evidence of the claimed in-service stressor.  Specifically, the Veteran has consistently reported the details of the in-service MST incident during the pendency of this appeal.  While service treatment records do not show any psychiatric symptoms or recording of MST, the record includes service medical and personnel documentation showing that the Veteran exhibited behavioral changes after the MST episode.  Thus, the Veteran's statements are credible as they are consistent with the evidence of record.  

Furthermore, while the April 2014 VA examiner indicated that his behavioral markers in service were "weak," the evidence of record includes many VA treatment records in which VA doctors concluded that the in-service personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) (noting that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  For example, Dr. J.Y's testimony during the May 2015 Board hearing shows that the VA psychologist opined that the personal assault occurred in service, and additional VA physicians appear to have conducted their treatment of the Veteran believing his claimed in-service stressor.  Thus, the Board finds that the evidence is at least in equipoise in showing corroborating evidence of an in-service stressor for the Veteran's PTSD.  

Moreover, the evidence of record is at least in equipoise as to whether the Veteran's PTSD is causally related to the in-service stressor.  The third element of service connection for PTSD requires medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  While the April 2014 VA examiner concluded that the Veteran's depression disorder NOS was not due to his military service, Dr. J.Y. provided a medical opinion indicating that his current PTSD symptoms are directly related to his in-service MST episode during the May 2015 Board hearing.  Thus, after weighing the April 2014 VA examiner's opinion against Dr. J.Y's testimony, the Veteran's credible statements, and the other VA mental health evidence of record, and after resolving all reasonable doubt in his favor, the Board concludes that the evidence is at least in equipoise in showing that the Veteran's current PTSD is etiologically related to his military service.

Accordingly, after applying the benefit of the doubt doctrine, the service connection claim for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim to reopen and the claim of entitlement to service connection for PTSD.  Because these decisions constitute full grants of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for PTSD is granted.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


